UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK


RANDOLPH SCOTT,

                                   Plaintiff,

                                                                DECISION AND ORDER
              v.                                                  15-CV-1000A

TIMOTHY B. HOWARD,
COUNTY OF ERIE,


                                   Defendants.


       This case was referred to Magistrate Judge Leslie G. Foschio, pursuant to 28

U.S.C. § 636(b)(1)(B). On August 8, 2018, Judge Foschio filed a Decision and Order

(Dkt. No. 108) denying Plaintiff’s motion (Dkt. No. 94) to preclude Defendants from

questioning Plaintiff at his deposition with respect to his record of criminal convictions.

Judge Foschio also denied as moot Plaintiff’s letter motion (Dkt. No. 97) requesting that

Judge Foschio sign an Order precluding Defendants from this line of questioning. On

August 20, 2018, Judge Foschio filed a Report and Recommendation (Dkt. No. 109),

recommending that Plaintiff’s motion for summary judgment (Dkt. No. 45) be denied.

       On August 23, 2018 the Plaintiff filed an appeal of Judge Foschio’s Decision and

Order (Dkt. No. 110), and on August 31, 2018 he filed objections to the Report and

Recommendation (Dkt. No. 112). Defendants filed their replies on August 24, 2018 and

September 4, 2018, respectively (Dkt. Nos. 111 and 113). Both matters were deemed

submitted without oral argument.

       As to Judge Foschio’s Decision and Order, pursuant to 28 U.S.C. §636(b)(1)(A),
the Court must review the Decision and Order to determine whether it is “clearly

erroneous or contrary to law.” Upon such review, and assuming that the appeal is not

moot, the Court affirms Judge Foschio’s Decision and Order.

       As to Judge Foschio’s Report and Recommendation, pursuant to 28 U.S.C.

§636(b)(1), the Court must make a de novo review of those portions of the Report and

Recommendation to which specific objections have been made. Upon de novo review,

and affording the pro se plaintiff the strongest reasonable reading of his arguments, the

Court adopts Judge Foschio’s Report and Recommendation.

       It is, therefore ORDERED, that pursuant to 28 U.S.C. § 636(b)(1), and for the

reasons set forth in the Report and Recommendation (Dkt. No. 109), Plaintiff’s motion

for summary judgment (Dkt. No. 45) is denied, and Plaintiff’s motions for preclusion

(Dkt Nos. 94 and 97) are dismissed as moot.

       This matter is recommitted to Judge Foschio for further proceedings. In light of

the Plaintiff’s pro se status and the Court’s duty to liberally construe pro se pleadings to

raise the strongest claims they raise, any future motions for summary judgment

concerning the Plaintiff’s religious exercise claim should be analyzed under both the

First Amendment’s Free Exercise Clause and the Religious Land Use and

Institutionalized Persons Act, 42 U.S.C. § 2000cc-2.1




       1
        The Plaintiff is seeking monetary damages (Docket No. 1 at 12), which
are unavailable under RLUIPA, see Sossamon v. Texas, 563 U.S. 277, 280
(2011), but in an abundance of caution, the Court believes it would be prudent to
analyze the Plaintiff’s religious exercise claims under RLUIPA.
     IT IS SO ORDERED




                         ____Richard J. Arcara____________
                         HONORABLE RICHARD J. ARCARA
                         UNITED STATES DISTRICT COURT

Dated: October 1, 2018
